FILED

MAY 1 4 2010

UNITED STATES DISTRICT COURT C!erk U S Distn' t&
l ¢ _ c

FOR THE DISTRICT OF COLUMBIA Courts fnrthe Distn'ct i);fa

)

THOMAS E. HARRIS, )
Plaintiff, §

v. § Civil Action No.  

EFFORTS, et al., g
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court for consideration of plaintiff’ s application to proceed in
forma pauperis and pro se complaint. "l`he Court will grant the application and dismiss the
complaint.

lt appears that plaintiff recently was transferred from a halfway house to the D.C. Jail,
and, as a result, was prevented from taking legal papers with him and lost an opportunity to
participate in a job training program. The Court construes the complaint as one under 42 U.S.C.
§ 1983 for violations of the First Amendment and the Fifth Amendment to the United States
Constitution.

In order to state a claim for denial of access to the courts, a plaintiff must show that he
was hindered in pursuing a cognizable legal claim. See Bush v. Butler, 521 F. Supp. 2d 63, 70
(D.D.C. 2007) (citing Lewis v. Casey, 518 U.S. 343, 351 (1996)). Although plaintiff indicates

that there were two cases pending in this Court during the relevant time period, he does not

allege that he "actually lost  [an] otherwise valid legal claim [or] that he is unable to raise such
a claim in any other proceeding." Ali v. District of Columbia, 278 F.3d 1, 8 (D.C. Cir. 2002).
His First Amendment claim, therefore, will be dismissed.
lnsofar as plaintiff asserts a due process claim with respect to a halfway house placement
or job training program, the claim fails. See, e.g., Crosby Bey v. Zoley, No. 09-0284, 2009 WL
350596, at *l (D.D.C. Feb. 12, 2009) (holding that the prisoner plaintiff had "no
constitutionally-protected liberty interest in . . . placement in a halfway house"); Johnson v.
United States, 590 F. Supp. 2d l0l, 109 (D.D.C. 2008) (concluding that plaintiff had "no
constitutionally protected right to a halfway house placement or home detention arrangement"
upon his release on parole); Forrester v. Fed. Bureau of Prisons, No. 06-1954, 2007 WL
2616916, at *2 (D.D.C. Sept.12, 2007) ("[P]risoners do not have a due process right to
participate in vocational and educational programs, let alone one of their choosing.") (citations
omitted); Wz`lliams v. Moore, 899 F. Supp. 71 l, 714 (D.D.C. 1995) (concluding that the District
of Columbia had not created a liberty interest in a work furlough program). Plaintiff’s Fifch
Amendment claim also will be dismissed.
The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § 19l5A(b). An Order accompanies this Mernorandum Opinion.

§§ / l“"" 5 /?é/Jrc/{v l,@